Case 1:19-mj-00190-DAR Document 1-1 Filed 07/20/19 Page 1 of 2

STATEMENT OF FACTS

 

On or about Friday, July 19, 2019 at approximately 14:56 hours, an individual later identified as
DANE NAIRNS (hereinafter NAIRNS or defendant) assaulted United States Secret Service
(USSS) Officer Jarred Gill, a Federal law enforcement officer, in the area of 17th Street and D
Street, NW, Washington, DC. Immediately preceding that interaction, NAIRNS attempted to enter
into the Ellipse, which was closed off and secured for a protective movement.

(FAs
On Friday, July 1% . 2019, immediately preceding the assault, USSS Officer Rachel Conway was
in full police uniform while patrolling the south side of the White House Complex, including the
Ellipse, on bicycle. Officer Conway was flagged down by a civilian who witnessed NAIRNS
jump over a temporary security barrier at the Ellipse. The security barrier had been put in place
to secure the Ellipse for the departure of the President of the United States using Marine One that
afternoon.

Officer Conway approached NAIRNS in the secured area to ask who he was and how he entered
into the Ellipse. NAIRNS advised Officer Conway that “I’m going over to the street.” Officer
Conway verbally instructed him to stop. NAIRNS kept walking and said “You know who Iam, ~
I’m the guy who called in the President.” Officer Conway again ordered him to stop and told
him he would be arrested if he did not. NAIRNS replied “Don’t touch me. I’m warning you.”
Officer Conway issued a third command to stop and NAIRNS began to flee on foot towards 17"
Street, NW. Officer Conway then radioed for help and began pursuit of NAIRNS.

NAIRNS then jumped over the security barrier and out of the secured area near 17" Street and C
Street, NW. Officer Conway pursued him and attempted to physically stop him by grabbing
him. NAIRNS grabbed her arm and pulled her off of him and fled north on 17" Street, NW.

Officer Conway continued to pursue NAIRNS up 17" Street, NW, ordering him to stop multiple
times. NAIRNS did not stop and continued to run. At approximately 17" Street and D Street,
NW, a civilian who had observed the pursuit attempted to stop NAIRNS’s forward progression,
allowing Officer Conway time to catch up to NAIRNS. Officer Conway grabbed NAIRNS and
pulled NAIRNS to the ground while he struggled against her. The civilian assisted Officer
Conway in restraining NAIRNS until other USSS Officers arrived, at which time he relinquished
physical contact with NAIRNS.

During the struggle, NAIRNS repeatedly reached for Officer Conway’s duty belt which
contained her service weapon, extra ammunition, radio, and other tools. Officer Conway ordered
NAIRNS to get off her. NAIRNS was able to grab hold of Officer Conway’s radio and would
not let it go.

In response to Officer Conway’s request for assistance, the undersigned officer (Officer Thomas
Beukema), Officer Jared Gill, and Officer Steven Young responded to the scene to assist. All
officers were in full police uniform at the time. Upon their arrival, Officer Conway was on the
ground with the civilian and NAIRNS. NAIRNS was continuing to struggle against her, by
kicking and swinging his arms and continuing to hold her belt. Officer Conway verbally advised
the responding officers that NAIRNS had a hold of her gun belt. In response, Officer Gill

Case: 19-mj-190

Assigned To: Judge Deborah A. Robinson
Assign. Date: 7/20/2019

Description: Criminal Complaint w/Arrest Warrant
Case 1:19-mj-00190-DAR Document 1-1 Filed 07/20/19 Page 2 of 2

grabbed NAIRNS’s elbow with one hand to control him and with his other hand, pulled
NAIRNS’s hand away from Officer Conway’s radio, which was located on her belt next to her
extra ammunition. During their interaction, NAIRNS kicked Office Gill in his left eye. At the
same time, Officer Beukema withdrew his taser and placed it against NAIRNS’ shoulder and
advised him that if he didn’t let go and stop struggling, he would be tased. NAIRNS
immediately complied and let go of Officer Conway’s belt.

NAIRNS was then taken into custody and placed under arrest for Assault on a Police Officer,
Simple Assault, Failure to Obey, Resisting Arrest, Unlawful Entry, and Destruction of Property.
NAIRNS was subsequently read his Miranda rights and declined to speak to Secret Service
agents who later arrived on scene. NAIRNS was transported to MPDC Second District for
processing.

In addition to Officer Gill being kicked in the eye, Officer Young and Officer Conway also
sustained scrapes and bruises. Officers Gill, Conway, and Young were also examined and
cleared by DC Emergency Services Personnel. As a result of NAIRNS grabbing at.and holding
onto Officer Conway’s radio and his struggle against her, the radio was damaged and is now
inoperable. The radio is valued at over $1,000.

NAIRNS had come to the attention of USSS Counter Surveillance Division earlier that day for
suspicious behavior around the National Mall. NAIRNS, however, had declined to speak with
Secret Service agents when approached.

Based on the foregoing, your affiant submits that there is probable cause to believe that NAIRNS
violated 18 U.S.C. § 111(a)(1), 18 U.S.C. § 1752(a)(1), and 18 U.S.C. § 1361.

tiA—

OFFICER THOMAS BEUKEMA
United States Secret Service

 

Sworn and subscribed to me before this 20" day of July, 2019.

Be M SVE 4

“The mote Deborah A. Robinson
U.S. MAGISTRATE JUDGE
